R. Randall Wang Partner Direct: 314-259-2149 rrwang@bryancave.com May 3, 2010 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Jim B. Rosenberg Re: Express Scripts, Inc. Form 10-K for the fiscal year ended December 31, 2009 Form 8-K filed February 24, 2010 File No. 0-20199 Dear Mr. Rosenberg: On behalf of Express Scripts, Inc. (the Company), and as discussed with Ms. Sasha Parikh, I am writing to confirm that the Company intends to respond to the comments contained in the letter from the SEC staff to the Company dated April 21, 2010 by Monday, May 10, 2010. Please do not hesitate to contact me at (314) 259-2149 should you have any questions regarding this matter. Very truly yours, /s/ R. Randall Wang R. Randall Wang cc: Sasha Parikh, Staff Accountant Mark Brunhofer, Review Accountant Express Scripts, Inc. Keith J. Ebling Martin P. Akins
